 1   HEATHER E. WILLIAMS, State Bar #122664
     Federal Defender
 2   LINDA C. ALLISON, State Bar #179741
 3   Assistant Federal Defender
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
 5   linda.allison@fd.org
 6
     Attorneys for Defendant
 7   MICHAEL L. MONROE
 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:18-po-00109-DB
12                       Plaintiff,                   STIPULATION AND ORDER TO VACATE
                                                      THE BENCH TRIAL AND SET HEARING
13                          v.                        DATE FOR A MOTION TO SUPRESS
                                                      EVIDENCE
14   MICHAEL L. MONROE,
                                                      DATE: December 6, 2018
15                        Defendant.                  TIME: 9:00 a.m.
16                                                    JUDGE: Hon. Deborah Barnes

17          IT IS HEREBY STIPULATED between the parties through their respective counsel,

18   Special Assistant United States Attorney, ERIC CHANG, and Assistant Federal Defender,
19
     LINDA C. ALLISON, attorney for MICHAEL L. MONROE, that the bench trial set for
20
     December 6, 2018 at 9:00 a.m. be vacated, a briefing schedule be set, and a hearing date be set for
21
     a motion to suppress evidence on February 19, 2019 at 10:00 a.m.
22
            As discussed above, the parties further stipulate to adhere to the following briefing
23

24   schedule: (1) The defense’s initial brief will be due on January 15, 2019; (2) The Government’s

25   reply will be due on January 29, 2019; and (3) The defense’s reply will be due February 12, 2019.
26          On November 2, 2018, the defense received additional discovery from the Government
27
     depicting the interaction between the defendant and the citing officer in this matter. Furthermore,
28
                                                       1
 1   on November 9, 2018, the Government filed an Information that supersedes the citation in this
 2   case. As a result, the defense needs additional time to review the discovery and Information with
 3
     the defendant and to file a motion to suppress evidence.
 4

 5
     DATED: December 6, 2018                       HEATHER E. WILLIAMS
 6                                                 Federal Defender
 7
                                                   /s/ Linda C. Allison___________
 8                                                 LINDA C. ALLISON
 9                                                 Assistant Federal Defender

10
     DATED: December 6, 2018                       MCGREGOR W. SCOTT
11                                                 United States Attorney

12
                                                   /s/ Eric J. Chang______ _____
13                                                 ERIC J. CHANG
                                                   Special Assistant U.S. Attorney
14

15

16

17

18

19                                                ORDER

20            Finding good cause, the Court orders the bench trial set for December 6, 2018 at 9:00 a.m.
21
     be vacated and a hearing date be set for a motion to suppress evidence on February 19, 2019 at
22
     10:00 a.m., before the Hon. Deborah Barnes. The Court adopts the schedule listed in the stipulation
23
     above.
24

25   Dated: December 4, 2018
26
27

28
                                                       2
